Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 21-33 are allowed. 
Independent claim 21 is allowed because the prior art does not teach or suggest an optical modulator apparatus comprising: a substrate; an optical modulator circuit formed in or upon the substrate and comprising: an input optical port for receiving input light; an output optical port configured to provide output modulator light and tapped light; and one or more bias electrodes configured to control a modulator set point; and, a bias control circuit electrically coupled to the one or more bias electrodes and comprising: a controller configured to provide one or more bias control signals to the one or more bias electrodes, the one or more bias control signals comprising a first dither signal at a first dither frequency fl and a first DC bias signal; and, a phase-sensitive dither detection circuit comprising a photodetector (PD) disposed to receive the tapped light; in combination with the other recited limitations in the claim. 
Claims 22-33 are allowable as dependent upon claim 21.
Prior art reference Cho et al. (2012/0014470; “Cho”) is the closest prior art of record in this application. However, Cho fails to disclose the feedback signal limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883